 In the Matter of SUNBEAM CORPORATION, EMPLOYER AND PETITIONERandDIE AND TOOL MAKERS LODGE No. 113, INTERNATIONAL AssoCIA-TION OF MACHINISTS, PETITIONERandINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCAL 1031andMETAL POLISHERS, BUFFERS,PLATERS AND HELPERS INTERNATIONAL UNION, LOCAL 6andUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, CIOCases Nos. 13-RC-763,13-RC-830, and 13-ISM-58.DecidedNovember 18, 1919DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing 1 was heldon September 14, 1949, before Richard C. Swander, hearing officer.The hearingofficer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed .2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withIBy order dated September 20, 1949,Case No. 13-RC-830 was severed from this pro-ceeding and remanded to the Regional Director for further proceedings pursuant to aStipulation for Certification Upon Consent Election.2United Electrical,Radio & Machine Workers of America,CIO, and Local 1150, hereincollectively called the UR, moved to intervene in this proceeding,on the basis of a Boardcertification in 1943 as the representative of the Employer's production and maintenanceemployees,and subsequent contracts with the Employer,the most recent of which expiredMay 31, 1949.The UE also moved to postpone the hearing,on the ground that actionwould be initiated at its then forthcoming convention,to begin September 19, 1949, tobring the UE into compliance with Section 9 (f), (g), and(h) of the Act.The hearingofficer properly denied both motions.As the UE was not in compliance at that time,and had never been in compliance, it wasnot entitled to intervene in the absence of a contract current at the time of the hearing(Schutte & Koerting Company,79 NLRB 599;Remington Rand, Inc., 77NLRB 200),despite an earlier Board certification.(Precision Castings Company, Inc.,77NLRB 261.)Neither the fact that the petition for the production and maintenance unit was filed bythe Employer(seeHerman Loewenstein,Inc.,75 NLRB 377, 381, in which the Boarddenied a noncomplying union a place on the ballot in a case initiated by an employerpetition),nor the possible intention of the UE to initiate compliance at some time follow-ing the hearing(cf.Continental Industries,Incorporated,76 NLRB 561,inwhich anoncomplying union was permitted to intervene upon a showing that,at the time ofthe hearing,itwas already taking steps to comply), constituted grounds for creating anexception to this rule.The hearing officer's denial of the UE'smotion for postponement was in accordancewith Board practice.(Alaska Salmon Industry, Inc., et at.,cases Nos. 19-RC-327,et al.,administrative Finding and Order issued August 8,1949.)87 NLRB No. 19.123 124DECISIONS OF NATIONALLABOR RELATIONS BOARDthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record 3 in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.International Brotherhood of ElectricalWorkers, Local 1031,herein called the IBEW, Die and Tool Makers Lodge No. 113, Inter-national Association of Machinists, herein called the IAM, and theUE,4 are labor organizations claiming to represent employees of theEmployer.'3.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4. (a) In substantial accord with the stipulation of the IBEW,the IAM, and the Employer, we find that the following employees ofthe Employer at its plants located at 5600 West Roosevelt Road, 5444West Roosevelt Road, and 4433 West Alton Avenue, Chicago, Illinois,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance employees, but excluding tool-room employees and experimental toolroom employees, tool crib attendants, maintenance machinists and helpers, machine repairmenand helpers, pattern makers, apprentices and helpers, stationary engi-neers, outside truck drivers, office, factory office, and shop clericalemployees, draftsmen and designers, cafeteria employees, stockchasersand checkers, watchmen and guards, inspector-supervisors, set-up men,line supervisors, foremen, and assistant foremen, and all other super-visors as defined in the Act.(b)Also in accord with the stipulation of the IBEW, the IAM,and the Employer, we find that the following employees may appro-8TheUE has alsofiled a motionto reopen the record for thepurpose of adducing evidenceas to the appropriateunit.The UE hadmore than 2 years,between theenactment of theamended Actand the hearingin thismatter, to effectcompliancewith the filingrequire-mentsin Section9 (f), (g), and(h).Its inability to adduce evidence at the hearing,as to the appropriate unit, resulted only from its failure tocomply.Asthe record hereinhas now been made,itsmotionto reopen the record,for the purpose of adducing suchevidence,is herebydenied.AlaskaSalmon Industry,et al., supra.4Since thebearing in this matter, theUE Internationalhas effected compliance with thefiling requirements in Section 9 (f), (g), and(h).Accordingly,we hereby grant,subjectto the conditions set forth in footnote 8, infra, the UE's request tobe accorded a placeon the ballotin the elections hereinafter directed.,Although served with Order ConsolidatingCases andNotice ofRepresentation Hear-ing, Local 399, InternationalBrotherhood of OperatingEngineers,and Local 705, Interna-tionalBrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers of America,A. F. L., neitherappeared at nor participated in the hearing.Pattern Makers Associationof Chicago and Vicinity (AFL) and Local 6, Metal Polishers,Buffers,Platers &HelpersInternational Union(AFL) appearedat the hearing,but subsequentlywithdrewtherefromand disclaimed further interest in the proceeding. SUNBEAM CORPORATION125priately be added to the toolroom unit presently represented by theIAM : 6All tool crib attendants employed in the confines of the toolroomsand on the toolroom pay rolls.We shall direct an election among the employees in the above de-scribed voting group.However, we shall make no final unit deter-mination at this time, but shall first ascertain the desires of theseemployees, as expressed in the election hereinafter directed. If amajority of votes are cast for the IAM, we shall amend its priorcertification to include these employees in the toolroom unit.Suchamended certification shall not be construed as a present certificationof the IAM with respect to the employees certified on March 2,1948.7DIRECTION OF ELECTIONS 8As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations, among theemployees in the appropriate unit and the voting group respectivelydescribed in paragraph numbered 4, above, who were employed duringthe pay-roll period immediately preceding the date of this Directionof Elections, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether or not :(a)The employees in the unit described in paragraph 4 (a) desireto be represented, for purposes of collective bargaining, by Interna-tional Brotherhood of Electrical Workers, Local 1031.(b)The employees in the voting group described in paragraph 4(b) desire to be represented, for purposes of collective bargaining, byDie and Tool Makers Lodge No. 113, International Association ofMachinists.8 The IAM was certified to represent this unit on March 2, 1948.7 SeeSinclair Refining Company,77 NLRB 1247.8 The UE is omitted from the ballot because of the failure of its Local 1150 to complywith the filing requirements in Section 9 (f), (g), and (h). In the event that Local 1150effects compliance with the filing requirements of the Act within 2 weeks from the dateof this Direction, the Regional Director is instructed to accord Local 1150, United Elec-trical,Radio & Machine Workers of America, a place on the ballot in the elections directedherein.